Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 2/14/2022 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees with Applicant’s argument that “Office Action does not specify precisely which aspects of the scheme constitute a “spectral block” that facilitates a determination which technique is used” because Ito et al. discloses to use receiving 802.11a for 5 GHz transmission (Ito et al. Fig. 2; [0074]; [0075]; [0077]; [0146]) and to use receiving 802.11b for 2.4 GHz transmission (Ito et al. Fig. 2; [0074]; [0075]; [0077]; [0146]) (Ito et al.; Fig. 7; [0099]).   2.4 GHz and 5 GHz are referring to the spectral blocks which include bands.
Examiner respectfully disagrees with Applicant’s argument that “and, in any case, a “state of use” field is not the same as a dynamic assignment” because a state of use was interpreted as dynamic assignment in the light of the Specification.  There are no dynamic assignments disclosed in the Specification other than the field of use.  Applicant has no support in the Specification for the above argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3, 4, 6-8, 10, 11, 13-16, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. 2005/0002421 in view of Dolle et al. US 6,609,010.
Claims 1, 8 and 15:
Ito et al. discloses a base station comprising: at least one antenna; and at least one circuit coupled to the antenna, a method for use in a wireless transmit/receive unit (WTRU), and a wireless transmit/receive unit (WTRU) comprising: at least one antenna; and at least one circuit coupled to the antenna; the at least one circuit and the at least one antenna configured to 
receive a first transmission in a first band of a first spectral block (5 GHz), wherein the first transmission uses a first transmission technique (802.11a), wherein use of the first transmission technique is determined based on the first spectral block (receiving 802.11a 5 GHz transmission; Ito et al. Fig. 2; [0074]; [0075]; [0077]; [0146]),
the at least one antenna further configured to receive a second transmission in a second band of the second spectral block (2.4 GHz), wherein the second transmission uses a second transmission technique (802.11b), wherein use of the second transmission technique is determined based on the second spectral block (receiving 802.11b 2.4 GHz transmission; Ito et al. Fig. 2; [0074]; [0075]; [0077]; [0146]) (Ito et al.; Fig. 7; [0099]), and
the at least one circuit and the at least one antenna further configured to
dynamically be assigned to receive transmissions in the first band and the second band (Ito et al.; Fig. 7; [0099]).

However, Dolle et al. discloses the above limitations (Dolle et al.; column 5, line 28-column 6, line 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide spaced channels on frequency ranges having different bandwidth in the system taught by Ito et al. as taught by Dolle et al. in order to operate in two different frequency ranges with different propagation properties and thus fulfills a wide range of application requirements.
Claims 3, 10 and 16:
Ito et al. and Dolle et al. disclose the claimed invention as to claims 1, 8 and 15 above.
Furthermore, Dolle et al. discloses the first spectral block and the second spectral block are non-contiguous spectral blocks (Dolle et al.; column 5, line 28-column 6, line 2).
Claims 4 and 11:
Ito et al. and Dolle et al. disclose the claimed invention as to claims 1 and 8 above.
Furthermore, Ito et al. discloses the first transmission and the second transmission overlap in time (Ito et al. Fig. 2; [0099]; [0074]; [0075]; [0077]; [0146]).
Claims 6, 13 and 18:
Ito et al. and Dolle et al. disclose the claimed invention as to claims 1, 8 and 15 above.

Claims 7, 14 and 19:
Ito et al. and Dolle et al. disclose the claimed invention as to claims 1, 8 and 15 above.
Furthermore, Ito et al. discloses communication in at least one of the first band or the second band uses time division duplexing (Ito et al. Fig. 2; [0099]; [0074]; [0075]; [0077]; [0146]).
Claim 21:
Ito et al. and Dolle et al. disclose the claimed invention as to claim 1 above.
Furthermore, Ito et al. discloses data is split and the first transmission includes a first portion of the split data and the second transmission includes a second portion of the split data (Ito et al. Fig. 2; [0099]; [0074]; [0075]; [0077]; [0146]).

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. 2005/0002421 in view of Dolle et al. US 6,609,010 and further in view of Catreux et al. US 7,822,140.
Ito et al. and Dolle et al. disclose the claimed invention as to claims 1 and 8 above.
Ito et al. and Dolle et al. fail to teach transmissions in the first band and the second band are received using different spatial configurations.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide different spatial channel configurations in the system taught by Ito et al. and Dolle et al. in order to improve 802.11 systems.

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. 2005/0002421 in view of Dolle et al. US 6,609,010 and further in view of Shin et al. US 2005/0089002.
Ito et al. and Dolle et al. disclose the claimed invention as to claim 1 above.
Furthermore, Ito et al. discloses regarding claim 20, the first transmission
technique includes orthogonal frequency division multiplexing (OFDM) (Ito et al. Fig. 2; [0074]; [0075]; [0077]; [0146]).
Ito et al. and Dolle et al. fail to teach regarding claim 20, the second transmission technique includes frequency hopping.
Ito et al. and Dolle et al. fail to teach regarding claim 22 the first transmission
technique uses a first transmission rate and the second transmission technique uses
a second transmission rate, and wherein the first transmission rate and the second
transmission rate differ.
However, Shin et al. discloses the above limitations (Shin et al.; [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide parameters taught by Shin et al. .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416